Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang, et al. (US 20200152401).
Regarding claim 1, Huang teaches an elastic body for a keyswitch assembly, comprising: a body having an annular base 123 and an elastic pressing part 124, wherein the elastic pressing part is disposed on the annular base; and identification marks 125 disposed on an outer side surface or an inner side surface of the annular base and protruding from the outer side surface or the inner side surface (Fig. 2). 
Regarding claim 2, Huang teaches the elastic body wherein the identification marks comprise at least one rib 125, and each of the ribs extends from one end away from the elastic pressing part 124 toward one end close to the elastic pressing part on the outer side outer or the inner side surface of the annular base 123 (Fig. 2).  
Regarding claim 3, Huang teaches the elastic body wherein a cross-section area of each rib 125 orthogonal to a direction of a height of the annular base is semicircular, triangular or rectangular (Fig. 2a).

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Wu (US 20200294738).
Regarding claim 4, Huang does not teach the plurality of air vents. However, Wu teaches a similar elastic body that comprises a plurality of air vents 22; the plurality of air vents is disposed on the annular base 21, and each of the air vents extends from the outer side of the annular base to the inner side of the annular base (Fig. 1 and paragraph 25).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Wu in the key assembly of Huang to reduce the noise by venting air outside the elastic body (paragraph 25).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Huang, et al. (US 20200152401).
Regarding claim 10, Zeng teaches a keyswitch assembly, comprising: a baseplate 15; a thin film circuit board 14 disposed on the baseplate: an elastic body disposed (32 or 131) on the thin film circuit board: a keycap 11 disposed above the elastic body: and a supporting part 12 disposed between the baseplate and the keycap. wherein an upper end of the support part connects to the keycap and a lower end of the support part connects to the baseplate so that the keycap is possible to move up and down relative to the baseplate, wherein the elastic body comprises a body having an  

Alternative rejection
Claim Rejections - 35 USC § 102
Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng (CN2567660). 
Regarding claim 1, Zeng teaches an elastic body for a keyswitch assembly, comprising: a body having an annular base 324 and an elastic pressing part 325, wherein the elastic pressing part is disposed on the annular base; and identification marks (area A-C) disposed on an outer side surface (the side surface is interpreted to 
Regarding claim 2, Zeng teaches the elastic body wherein the identification marks comprise at least one rib 323, and each of the ribs extends from one end away from the elastic pressing part 325 toward one end close to the elastic pressing part on the outer side outer or the inner side surface of the annular base 324 (the bump 323 is spaced apart or away from the pressing part and attached or formed on the base, see fig. 3c and paragraph 47 of the enclosed translation).  
Regarding claim 10, Zeng teaches a keyswitch assembly, comprising: a baseplate 15; a thin film circuit board 14 disposed on the baseplate: an elastic body disposed (32 or 131) on the thin film circuit board: a keycap 11 disposed above the elastic body: and a supporting part 12 disposed between the baseplate and the keycap. wherein an upper end of the support part connects to the keycap and a lower end of the support part connects to the baseplate so that the keycap is possible to move up and down relative to the baseplate, wherein the elastic body comprises a body having an annular base 324 and an elastic pressing part 325 disposed on the annular base: and identification marks (area A-C) disposed on an outer side surface or the inner side surface of the annular base and protruding from the outer side surface or the inner side surface  (Figs. 1-3 and paragraph 45 of the enclosed translation).  

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Wu (US 20200294738).
Regarding claim 4, Zeng does not teach the plurality of air vents. However, Wu teaches a similar elastic body that comprises a plurality of air vents 22; the plurality of air vents is disposed on the annular base 21, and each of the air vents extends from the outer side of the annular base to the inner side of the annular base (Fig. 1 and paragraph 25).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Wu in the key assembly of Zeng to reduce the noise by venting air outside the elastic body (paragraph 25).
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND overcoming the above abjections.
Regarding claim 5, the prior art fails to teach or show, alone or in combination, the claimed elastic body wherein the identification marks comprise a first identification mark and a second identification mark; the first identification mark and the second identification mark are individually located between two corresponding adjacent air vents.   
Regarding claim 7, the prior art fails to teach or show, alone or in combination, the claimed elastic body further comprises identification characters which are disposed on an inner surface of a groove of the air vents.
Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.